DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse Group III, bladder cancer and Y373C (polymorphism and gene panel) in the reply filed on 6/22/2020. 
New Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2020.

Status
Claims 1-32, 36 and 47-57 are pending, wherein Claims 48-57 are newly added. Claims 1-30 and 47-51 are withdrawn. Therefore, Claims 31, 32, 36 and 52-57 are under examination.

Priority
This application is a continuation of U.S. Application No. 14/858,627, filed September 18, 2015, which claims the benefit of U.S. Provisional Application No. 62/056,159, filed on September 26, 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/10/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 31, 32, 36 and 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byron (US 2011/0275084 A1) in view of Foundation Medicine (WO 2014/113729) and Greulich et al. (Trends Mol Med. 2011 May ; 17(5): . doi:10.1016/j.molmed.2011.01.012.)

Claimed invention
The claims are drawn to treating cancer in a patient comprising administering a fibroblast growth factor receptor (FGFR) inhibitor if a biological sample from the patient has been determined to have the mutation Y373C from a FGFR mutant gene panel, wherein the FGFR inhibitor of formula (I), 
wherein the patient has been diagnosed with bladder cancer, and
wherein administration of the FGFR inhibitor results in a clinical response in the patient.

Prior art 
Byron provides a panel of FGFR2 mutation variants, and more specifically, methods and kits for identifying inhibitor susceptible or resistance tumor cells, and a method for screening agents that induce tumor cell death, inhibit tumor growth, or decrease risk of metastasis of a tumor cell, comprising a particular FGFR2 mutation variant disclosed herein. See 0014. Byron teaches an invention that provides a method for identifying a tumor cell from a sample as resistant to an inhibitor of fibroblast growth factor receptor 2 (FGFR2) to induce tumor cell death, inhibit tumor growth, or decrease risk of metastasis of a tumor cell. The method comprises (1) receiving a sample; and (2) detecting the presence of at least one FGFR2 mutation variant chosen from M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, Y770IfsX14 in the sample from the subject. In this method, the presence of at least one of the FGFR2 variants indicates that the subject is resistant to the FGFR2 inhibitor. See 0005. Thus, indicating that the FGFR2 inhibitor is likely effective against mutations that are not M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, or Y770IfsX14. Mutations of FGFR are found in cancers including, inter alia, bladder cancer. See 0004. Metastasis is decreased by administration of the inhibitor. See 0099. 
Byron does not teach the compound of formula (I), i.e., JNJ42756493.

Foundation Medicine provides an invention that addresses a need for identifying novel genetic lesions associated with cancers such as cholangiocarcinomas. Such genetic lesions are used as an effective approach to develop compositions, methods and assays for evaluating and treating cancer patients. See p. 2:21-23. The invention includes acquiring knowledge of the presence or absence of an alteration in FGFR2 protein in a subject. See p. 3:23-24,29-32. JNJ42756493 is an example of the FGFR2 inhibitor useful for treating cancer in the invention. See p. 59:14-19; see also Claims 4 and 9. Bladder cancer is mention as a cancer that FGFR2. See p. 59:1. Tumor samples are collected from the patient. See p. 39.

Greulich concerns targeting mutant fibroblast growth factor receptors in cancer treatment. Se title; abstract. Greulich teaches that bladder cancer cells may express the activated Y373C and S249C mutants. See p. 6, 4th full par. see also Table 1: p. 18. Urothelial cell carcinomas, MGH-U3 and 97-7 bladder cancer cells, are described as expressing Y373C and S249C mutants. See Id. 

One of ordinary skill in the art would have combined the references because they are concerned with identifying cancer subjects with mutations and treating the cancer with agents that inhibit FGFR2. Byron provides a panel of FGFR2 mutation variants and teaches that patients should be identified to see whether they have any of the following mutations of a panel and if so, then that patient is likely resistant to treatment with an inhibitor of FGFR2: M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, or Y770IfsX14, suggesting that patients who do not exhibit these mutations may be administered a FGFR2 inhibitor to provide cancer treatment benefits such as decrease tumor growth and metastasis. Foundation Medicine teaches that patients should be identified to see whether they have a FGFR2 mutation and treat with a FGFR2 inhibitor such as JNJ42756493. One of ordinary skill in the art would have found it obvious to administer JNJ42756493 (Foundation Medicine) to a cancer patient that does not exhibit mutations of M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, or Y770IfsX14 (Byron). Thus, the artisan would have found it obvious to administer a FGFR2 inhibitor as suggested for treating cancers having other known mutations that are not identified as being resistant to FGFR2 inhibition as described by Byron. Given that Y373C or S249C mutations (Greulich) are not defined as a cancer mutation resistant to FGFR2 inhibitors as suggested by Byron, the artisan would have recognized cancers such as bladder cancer having this mutation (e.g., Y373C, S249C) as not resistant and treatable by FGFR2 inhibition. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   Given that the Byron reference teaches that cancers with other mutations not listed therein may be treated by decreasing metastasis, one of ordinary skill in the art would have reasonably administered the FGFR2 to patients having metastatic bladder cancer as well.

Claim 32 is met by the structure of JNJ42756493.

Claim 36 states that the patient is diagnosed with metastatic bladder cancer. One of ordinary skill in the art would have found this obvious for reasons outlined above. Given that the Byron reference teaches that cancers with other mutations not listed therein may be treated by decreasing metastasis, one of ordinary skill in the art would have reasonably administered the FGFR2 to patients having metastatic bladder cancer as well in order to minimize metastasis.

Claims 52 and 53 depend from claim 31, wherein the patient has been diagnosed with urothelial carcinoma and an advanced solid tumor, respectively. As outlined above, Greulich concerns targeting mutant FGFR in cancer treatment. See title; abstract. Greulich teaches that the urothelial cell carcinomas, MGH-U3 and 97-7 bladder cancer, express the activated Y373C and S249C mutants. See p. 6, 4th full par. see also Table 1: p. 18. 

Claim 54 depends from claim 31, wherein the biological sample is a solid tumor sample. Byron teaches one aspect of the invention provides a method for identifying a tumor cell from a sample as resistant to an inhibitor of fibroblast growth factor receptor 2 (FGFR2) to induce tumor cell death, inhibit tumor growth, or decrease risk of metastasis of a tumor cell. Byron teaches the method comprises receiving a sample and detecting the presence of at least one FGFR2 mutation variant. See 0005.  

Claims 55-57 depend from claim 31 comprising administering the FGFR inhibitor to the patient according to a dosing regimen comprising a once daily dose of about 9 mg, about 0.5 mg to about 9 mg or about 6 mg to about 9 mg, respectively. 

Response to arguments
Applicant argues that it would be unreasonable to conclude from Byron that any FGFR inhibitor would have a reasonable expectation of success in treating cancers types that do not present with the M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, or Y770IfsX14 mutant.  This is not persuasive because Byron provides a panel of FGFR2 mutation variants and teaches that patients should be identified to see whether they have any of the following mutations of a panel and if so, then that patient is likely resistant to treatment with an inhibitor of FGFR2: M536I, M538I, I548V, N550H, N550K, N550S, V565I, E566G, L618M, or Y770IfsX14. This logically would suggest that cancer patients who do not exhibit these mutations may be administered a FGFR2 inhibitor to provide cancer treatment benefits. Furthermore, Foundation Medicine teaches that JNJ42756493 is an orally bioavailable, pan-FGFR inhibitor. Upon oral administration, JNJ-42756493 binds to and inhibits FGFR, which may result in the inhibition of FGFR-related signal transduction pathways and thus the inhibition of tumor cell proliferation and tumor cell death in FGFR-overexpressing tumor cells. See p. 59. Thus, one of ordinary skill in the art would garner from the Byron and Foundation Medicine that those cancers that do not present with the gene panel of Byron would reasonably be administered JNJ42756493 because Byron teaches that cancer types with the mutations disclosed by Byron are the ones that are resistant to FGFR inhibitors, which JNJ42756493 is.

Applicant further argues that Foundation Medicine teaches that JNJ42756493 is included in a list of potential therapeutic agents, without any correlation to its therapeutic effectiveness with respect to specific FGFR alterations. This is not persuasive because one would reasonably understand from Byron that cancers that do not present with one of the enumerated genes in Byron may be treated with FGFR inhibitors, e.g., JNJ42756493 is an example of a FGFR inhibitor and is suggested in treatment of cancer (Foundation Medicine). Bladder cancer is one of the cancer types that do not present the genes in Byron. Thus, one of ordinary skill in the art would reason that Bladder cancer presenting with Y373C mutant may be susceptible to FGFR inhibitor (e.g., JNJ42756493) treatment. 

Applicant also argues that Byron and Foundation Medicine do not focus on FGFR3 alterations, and do not teach or suggest that a patient exhibiting an FGFR3 alteration will have a clinical response to JNJ42756493. Greulich teaches that the urothelial cell carcinomas, MGH-U3 and 97-7 bladder cancer, express the activated Y373C mutant, i.e., the specific mutation claimed.

Applicant further asserts that Greulich states that “it is too soon to predict whether treatments targeting FGFRs will be as successful as those targeting tumors demonstrating oncogene dependence on other activated kinases”. This is not persuasive because this does not state that it is unpredictable whether therapeutic effect is obtained by targeting FGFRs. It only states that one cannot predict whether the beneficial effect is as successful as other treatment types. This does not dissuade one from targeting FGFR for treating cancer. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629